Citation Nr: 1535557	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO. 11-18 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to April 2002. 

This case was previously before the Board of Veterans' Appeals (Board) in March 2014 and remanded for a VA examination to determine the severity of the Veteran's service connected hypertension. The Board also directed further development of the Veteran's claims of service connection for left ear hearing loss and a right knee disorder. The latter claims were granted by separate action and are no longer on appeal. 

Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the noncompensable rating for hypertension. Thereafter, the case was returned to the Board for further appellate action.

In January 2012, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision. 


FINDINGS OF FACT

1. Since service connection became effective July 6, 2009, the Veteran's hypertension has required continuous medication for control. 

2. The Veteran does not have a history of a diastolic pressure of 100 or more.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable rating for hypertension. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim of entitlement to an increased rating for hypertension. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the record, the Board finds that the VA has met that duty. 

In July 2009, the RO received, the Veteran's claim of entitlement to service connection for hypertension. After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including VA and private medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and records reflecting his post-service treatment the military, the VA, and private health care providers. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In October 2009, the RO granted the Veteran's claim of entitlement to service connection for hypertension and assigned a noncompensable evaluation, effective July 6, 2009. The Veteran disagreed with that rating percentage, and this appeal ensued. 

Because it is derived from the initial service connection claim, the issue of entitlement to an increased rating for hypertension is considered a "downstream" issue. Grantham v. Brown, 114 F.3d 1156 (1997). Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required. 

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue. See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004). The Board is bound by that opinion. 38 U.S.C.A. § 7104(c) (West 2002). VA has complied with its duty to notify the veteran in the development of his claim of entitlement to an increased rating for hypertension. 

Since the RO's October 2009 decision, the VA has obtained additional evidence reflecting the Veteran's treatment for hypertension from 2004 through 2012. The VA also examined the Veteran in June 2014 to determine the severity of the Veteran's hypertension. As above, that examination was factually informed, medically competent, and responsive to the issues under consideration. 

In addition, the Veteran had a hearing before the undersigned Veterans Law Judge. The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claim. The conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 


Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1. 

Hypertension is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101. For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater. Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diastolic Code 7101, Note 1. 

A 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more. A 10 percent rating is also warranted when the veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control. A 20 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 110 or more and a systolic pressure of 200 or more. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where, as in this case, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Since service connection became effective, the Veteran's hypertension has, generally, been controlled on medication. The effect of that medication is contemplated by 38 C.F.R. § 4.104, Diagnostic Code 7101. See Jones v. Shinseki, 26 Vet. App. 56 (2012). His recent systolic readings have generally been below 160 and the diastolic readings have, generally, been below 90. Therefore, the question is whether the Veteran has a history of a diastolic pressure of 100 or more.

The service treatment records show that prior to his December 2000 diagnosis of hypertension, the Veteran's diastolic readings were, primarily, below 90. The report of the Veteran's September 1981 service entrance examination is negative for any complaints or clinical findings of hypertension. His blood pressure was 118/88. His service treatment and dental records show that in January 1988, it was 130/110. However, the remaining blood pressure readings (approximately 15) prior to the introduction of medication, revealed systolic readings below 160 and diastolic readings below 100. When the Veteran's hypertension was diagnosed in December 2000, his blood pressure readings were 146/88 and 146/96, and during his September 2001 retirement examination, it was 114/76. 

Since his retirement from service, the Veteran has received treatment through the VA and military medical facilities. During VA treatment in May 2008, the Veteran had a blood pressure reading of 140/100. However, approximately 40 other blood pressure readings performed during VA outpatient treatment from March 2004 through November 2012 revealed a systolic reading below 160 and a diastolic reading below 100. 
 
In August 2009 and June 2014, the Veteran was examined by the VA to determine the severity of his hypertension. His blood pressure readings were 117/79, 116/73, 111/78, 135/91, 132/90, and 130/87. The examiner noted that the Veteran was taking Lisinopril 40 mg daily and that he had no symptoms, or end organ damage. The examiner also noted that the Veteran had not experienced any side-effects from his medication and that there was no history of congestive heart failure or atherosclerotic heart disease. The June 2014 examiner noted that the Veteran was taking Lisinopril 40 mg, twice a day. He confirmed that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more. In addition, he stated that the Veteran's hypertension did not impact his ability to work and noted that he was employed as a Junior ROTC instructor

Even though the Veteran takes continuous medication to control his hypertension, he does meet the conjunctive requirement that he have a history of a diastolic pressure of 100 or more. The preponderance of the evidence is against the claim for an increased rating, and, therefore, the appeal is denied. 

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hypertension. 38 C.F.R. § 3.321(b)(1) (2014). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun v. Peake, 22 Vet. App. 111, 114 (2008). However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating. Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here. The Veteran takes continuous medication to control his hypertension which is manifested primarily by systolic readings below 160 and diastolic readings below 90. Such findings are contemplated by the schedular rating criteria. There is nothing exceptional or unusual about that disorder, because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected hypertension has caused him to miss work or has resulted in any hospitalizations. The Veteran's hypertension does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.






ORDER

Entitlement to an initial compensable rating for hypertension is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


